Citation Nr: 0701592	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  05-35 071	)	DATE
	)
	             	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for asbestosis.

2.  Entitlement to service connection for asbestosis.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2004 and July 2005 RO 
decisions.  The veteran testified before the Board in 
September 2006.  His case has been advanced on the docket.  
38 U.S.C.A. § 7107 (West Supp. 2005) and 38 C.F.R. § 
20.900(c) (2006).

To establish jurisdiction over the issue of service 
connection for asbestosis, the Board must first consider the 
issue of whether new and material evidence has been submitted 
to reopen the claim.  See 38 U.S.C.A. §§ 5108, 7104 (West 
Supp. 2005).  The Board must proceed in this fashion 
regardless of the RO's actions.  See Barnett v. Brown, 83 
F.3rd 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As 
discussed fully under the analysis section, new and material 
evidence has been submitted to reopen this claim.  

The claim for service connection for asbestosis (which is 
reopened in this decision) is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.




FINDINGS OF FACT

1.  The RO denied service connection for asbestosis in April 
1999 and the veteran did not appeal this decision.

2.  Evidence received since the April 1999 decision relates 
to unestablished facts necessary to substantiate the claim of 
service connection for asbestosis and raises a reasonable 
possibility of substantiating the claim.

3.  The veteran's current bilateral hearing loss disability 
and bilateral tinnitus first manifested many years after 
service.  They are not related to the veteran's service or to 
any incident therein or aspect thereof (such as noise 
exposure).


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
RO's final, unappealed April 1999 decision, and the claim for 
service connection for asbestosis is reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2006).

2.  Bilateral hearing loss was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 
(2006).

3.  Bilateral tinnitus was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  VA's duties to notify and assist the claimant

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claims.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West Supp. 2005); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

The RO sent correspondence in June 2005 and March 2006; a 
rating decision in July 2005; and a statement of the case in 
March 2006.  The veteran was provided appropriate notice of 
the VCAA prior to the initial adjudication of the claims.  
The above documents discussed specific types of evidence, the 
applicable legal requirements, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that even if 
there is any defect with regard to the timing or content of 
any of the notices sent prior to the RO's initial 
adjudication in July 2005, that defect is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant has had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  Indeed, at the 
September 2006 hearing, the Board methodically attempted to 
elicit evidence from the veteran regarding his disabilities 
and all treatment.  VA effectively complied with all of the 
required elements under VA's duty to notify claimants prior 
to the last adjudication (here a March 2006 statement of the 
case).  

Indeed, the veteran has not demonstrated how any defective 
notice has prejudiced him in the essential fairness of the 
adjudication.  Thus, there has been no prejudice to the 
veteran, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Overton v. Nicholson, 20 Vet. App. 427 (2006); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); cf. Locklear 
v. Nicholson, 20 Vet. App. 410, 415-16 (2006) (duty to notify 
does not extend in perpetuity or impose duty on VA to provide 
notice on receipt of every piece of evidence or information).  
Thus, VA satisfied its duty to notify the appellant.  

Also, VA has obtained all relevant, identified, relevant, and 
available evidence needed for adjudication of the claims and 
has notified the appellant of any evidence that could not be 
obtained.  VA also examined the veteran in February 2006.  
Thus, VA has satisfied both the notice and duty to assist 
provisions of the law.  The Board now turns to the merits of 
these claims.

II.  New and Material Evidence

The issue for resolution before the Board is whether new and 
material evidence has been received to reopen the veteran's 
claim of entitlement to service connection for asbestosis.  
After a review of the evidence of record, the Board finds 
that new and material evidence has been received.

In April 1999, the RO denied service connection for 
asbestosis.  The April 1999 RO decision is final.  See 38 
U.S.C.A. § 7105 (West Supp. 2005).  The basis for the denial 
was the lack of nexus between the veteran's currently 
diagnosed chronic obstructive pulmonary disease (COPD) and 
his alleged exposure to asbestos while in service.  

At the time of the April 1999 denial of the claim, evidence 
of record included service medical records from July 1943 to 
March 1946; a VA examination report dated in March 1999; VA 
Medical Center (VAMC) Memphis outpatient treatment records 
dated from December 1997 to October 1998; private treatment 
records from A.J.S., dated in February 1998; and statements 
from the veteran.

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  See Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" 
evidence was recently amended.  This amendment is applicable 
in the instant case as the amendment applies prospectively to 
claims filed on or after August 29, 2001, as in this case.  
See 38 C.F.R. § 3.156(a) (2006).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2006).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

Evidence received in the current application to reopen the 
claim of service connection for asbestosis includes pulmonary 
function tests from A.T., M.D., dated in February 1998; 
pulmonary function tests from the Fayetteville VAMC, dated in 
September 2001; private treatment records from S.L.A., M.D., 
dated in June 1998; internet articles; VAMC Memphis 
outpatient treatment records dated January 1998 through March 
2004; VAMC Fayetteville outpatient treatment records dated 
September 2000 through September 2004; and the veteran's 
September 2006 Board hearing testimony.

As noted, service connection for asbestosis was denied in 
April 1999 because the RO found that a positive nexus between 
the veteran's current disability and his alleged exposure to 
asbestos in service was not associated with the claims 
folder.  The Board finds that the additional evidence which 
has been newly submitted in conjunction with the current 
application to reopen the service connection claim, is both 
new and material as defined by regulation.  See 38 C.F.R. § 
3.156(a) (2006).  

The new evidence consists of private medical records that 
establish continued treatment for the veteran's COPD and 
medical nexus statements connecting his current disability to 
asbestos exposure in service.  This new evidence does relate 
to unestablished facts in this case (whether the veteran's 
current respiratory disability is related to asbestos 
exposure in service).

Having determined that new and material evidence has been 
added to the record, the veteran's claim for service 
connection is reopened.  See 38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).

III.  Service Connection

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  See 38 U.S.C.A. § 1110 (West Supp. 2005); 
38 C.F.R. § 3.303 (2006).  To show chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  See 38 C.F.R. § 3.303(b) (2006).  Service 
connection may also be granted for a disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2006).

Service connection may be presumed where certain chronic 
diseases, to include sensorineural hearing loss, manifest 
themselves to a compensable degree within one year after 
separation from service.  See 38 U.S.C.A. §§ 1101(3), 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

To establish service connection, there must be (1) medical 
evidence of current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Hickson v. West, 12 Vet. App. 247, 253 
(1999); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  This 
determination is based on an analysis of all the evidence of 
record and evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107(b) (West 2002).

For VA purposes, impaired hearing is deemed to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 
38 C.F.R. § 3.385 (2006); see also Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).

At entry into active service, the veteran only underwent 
whispered and spoken voice testing, both of which were 15/15 
bilaterally.  There were no complaints in service of either 
hearing loss or tinnitus.  The veteran's separation 
examination also included the whispered and spoken voice 
testing, both of which were 15/15 bilaterally.  Thus, the in-
service evidence is not helpful to any of the veteran's 
claims for service connection.

The post-service evidence is likewise unfavorable to the 
veteran's claims.  The first evidence of record associated 
with the claims folder is a VA outpatient treatment record 
dated in April 2003.  A physical examination report noted 
that the veteran denied acute hearing disturbances.  In May 
2005, the veteran was seen at VA for an audiology consult 
with complaints of bilateral decreased hearing and constant 
bilateral tinnitus.  Acoustic reflex testing indicated normal 
to severe sloping sensorineural loss in both ears.  Word 
recognition for both ears was considered excellent.  The 
examiner noted that there were no previous records for 
comparison and the veteran was currently not eligible for VA 
hearing aid service.

In July 2005, the veteran submitted a personal statement 
regarding his exposure to noise in service.  He stated that 
in November 1943, while a crew member of the U.S.S. Ignac 
Paderewski, his position was as a loader of the ship's 
surface guns.  He reported that after entering the English 
Channel, the crew was instructed to watch for slow-flying 
spotter aircraft.  The veteran reported that prior to firing 
the surface guns, each crew member was given cotton for their 
ears.  The veteran stated that the cotton fell out of his 
right ear and after the gun fired, he felt a sharp pain in 
his right ear.  Some weeks later, upon his return to the 
United States, the veteran stated that he realized how much 
his hearing had changed.  He noted that he had always held a 
telephone to his right ear, and upon his return, had to hold 
the telephone to his left ear to hear better.  He claims the 
"noise" is still with him today.

On VA audiological examination in February 2006, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
45
70
85
LEFT
25
30
50
75
75

These measurements satisfy the definition of hearing loss 
disability under 38 C.F.R. § 3.385.  Speech recognition 
ability was 74 percent on the right and 82 percent on the 
left.  However, the VA examiner concluded that the veteran's 
bilateral hearing loss was less likely than not a consequence 
of acoustic trauma in service.  The available evidence 
supported onset and progression of hearing loss later in life 
and there had been significant bilateral progression of that 
hearing loss since 2004.  The examiner also concluded that 
the veteran's bilateral tinnitus was not likely related to 
service.  There was no medical documentation of the symptom 
prior to 2004.  Given the history and the available 
documentation, the examiner could not resolve the 
determination of presence, onset and continuity of the 
symptoms except by speculation.

The veteran argues that, as a combat veteran, evidentiary 
provisions relating to combat veterans should govern his 
claims for service connection.  See 38 U.S.C.A. § 1154(b) 
(West 2002).  Indeed, the available service records indicate 
that he was aboard the USS Ignac Paderewski, USS John J. 
Crittenden, USS Brookfield, and the USS John Holmes.  
Additionally, the veteran was the recipient of the American 
Area Ribbon, the Victory Ribbon and the European African 
Middles Eastern Ribbon with one star.  

When a veteran has engaged in combat with the enemy in active 
service during a period of war, campaign or expedition, VA 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions or 
hardships of such service notwithstanding the fact that there 
is no official record of such incurrence or aggravation in 
such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  Service connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary and the reasons for 
granting or denying service connection in each case shall be 
recorded in full.  See 38 U.S.C.A. § 1154(b).  However, 
competent evidence of a current disability and of a link 
between the current disability and service is still required 
despite the evidentiary effect of 38 U.S.C.A. § 1154(b).  See 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Caluza v. Brown, 7 Vet. App. 498, 507-13 (1995); see also 
Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996) (noting 
that 38 U.S.C.A. § 1154(b) "does not create a statutory 
presumption that a combat veteran's alleged disease or injury 
is service- connected," but that it "considerably lightens[s] 
the burden of a veteran who seeks benefits for an allegedly 
service-connected disease or injury and who alleges that the 
disease or injury was incurred in, or aggravated by, combat 
service").  Therefore, just because the veteran had combat 
service and because his arguments center on the residuals of 
injuries said to have been sustained during combat and non-
combat on board a ship during the veteran's World War II 
service, his claims cannot be automatically granted.  Rather, 
his claims still require evidence of an etiological nexus, or 
link, between any combat injury and any claimed current 
conditions.

Unfortunately, such nexus or linkage is lacking in this case.  
Not only is there a lack of evidence of treatment for or 
complaint of the claimed conditions in the many years after 
service (until 2003), but also no medical provider has 
rendered any competent medical nexus between any in-service 
incident or set of incidents and either of the claimed 
conditions.  The record includes several references to a 
longstanding complaints since service, but those are solely 
recitations of the veteran's accounts and do not in any 
independent way suggest any linkage between service and 
current conditions.  The Board is not bound to accept medical 
opinions that are based on history supplied by the veteran, 
where that history is unsupported by the medical evidence.  
See Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460- 
61 (1993).

In sum, the weight of the available evidence demonstrates 
that the veteran's claimed bilateral hearing loss and 
bilateral tinnitus were manifested many years after service 
and are not related to the veteran's service, including any 
incident during combat.  As the preponderance of the evidence 
is against the claims, the "benefit-of-the-doubt" rule does 
not apply, and the Board must deny the claims.  See 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

The application to reopen the claim of service connection for 
asbestosis is granted.

Service connection for bilateral hearing loss is denied.

Service connection for bilateral tinnitus is denied.


REMAND

Having reopened the claim for service connection for 
asbestosis, the Board must now remand that issue for 
additional development on the merits.

During the veteran's September 2006 Board hearing, the 
veteran reported that he had received compensation in an 
asbestos exposure settlement.  No records associated with 
this award, to include the corresponding medical records, 
have been associated with the veteran's claims folder.  The 
AMC must contact the veteran to obtain any and all records 
associated with his alleged asbestos exposure.  After this 
information has been obtained, the veteran must be afforded a 
new VA examination.

The veteran has submitted a significant amount of additional 
medical evidence in support of his claim.  However, the 
veteran has not had the opportunity to have this new evidence 
reviewed by a medical professional in conjunction with his 
claim.  The veteran's most recent VA examination was 
conducted in March 1999, prior to the submission of this new 
evidence.  As the Court explained in Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991), the Board may consider only 
independent medical evidence to support its findings.  The 
Court went on to say that, if the medical evidence of record 
is insufficient, the Board is free to supplement the record 
by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  
Colvin at 175.  For the reasons described above, the 
veteran's claim must be remanded for another VA examination.  

Additionally, the Court held in Kent v. Nicholson, 20 Vet. 
App. 1 (2006), that VA must notify a claimant of the evidence 
and information that is necessary to reopen his or her claim 
and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought by 
the claimant.  The Board finds that the notice letter sent to 
the veteran in June 2004 did not comply with the new 
requirements under Kent.  Therefore, this case must be 
remanded with regard to the veteran's claim to reopen for 
service connection for asbestosis.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided with 
appropriate notice of the VA's duties 
to notify and to assist, in compliance 
with Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Specifically, the veteran 
should be informed of what VA found 
insufficient in its prior adjudication 
and of what evidence is needed to 
support his claim.

2.  Contact the veteran to obtain any 
records (to include medical treatment 
records) associated with his legal 
settlement for asbestos exposure, noted 
during his September 2006 Board 
hearing.

3.  Schedule the veteran for a VA 
examination.  The claims file must be 
made available to the examiner.  Any 
indicated tests, including X-rays if 
indicated, should be accomplished.  The 
examiner should opine as to whether it 
is more likely than not, less likely 
than not, or at least as likely as not, 
that any current respiratory disease is 
the result of asbestos exposure during 
service.

4.  Then readjudicate the claim for 
service connection for asbestosis.  If it 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded an opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The RO should treat the 
claims expeditiously.  Claims that are remanded by the Board 
or by the United States Court of Appeals for Veterans Claims 
must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


______________________________________________
PANAYOTIS LAMBRAKOPOULOS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


